Exhibit 10.1

FIRST AMENDMENT TO LEASE

FIRST AMENDMENT TO LEASE dated as of this 21st day of June, 2018 by and between
BP BAY COLONY LLC, a Delaware limited liability company (“Landlord”), and ELOXX
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

RECITALS

By Lease dated October 26, 2017 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 3,736 square
feet of rentable floor area (the “Rentable Floor Area of the Initial Premises”)
on the fourth (4th) floor of the building (the “Building”) known as and numbered
950 Winter Street, Waltham, Massachusetts (referred to herein as the “Initial
Premises”).

Landlord and Tenant have agreed (i) to increase the size of the Premises by
adding thereto an additional 6,938 square feet of rentable floor area (the
“Rentable Floor Area of the Expansion Premises”) located on the fourth (4th)
floor of the Building, which space is shown on Exhibit A attached hereto and
made a part hereof (the “Expansion Premises”), and (ii) to extend the Term of
the Lease through the last day of the month in which the third (3rd) anniversary
of the Expansion Premises Commencement Date (as hereinafter defined) occurs, in
each case, upon all of the same terms and conditions contained in the Lease
except as otherwise provided in this First Amendment to Lease (the “First
Amendment”).

Landlord and Tenant are entering into this instrument to set forth said leasing
of the Expansion Premises and extension of the Lease Term and to otherwise amend
the Lease as set forth herein.

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

1. Incorporation of the Expansion Premises.

(A) Effective as of the Expansion Premises Commencement Date, (i) the Expansion
Premises shall constitute a part of the “Premises” (and “Tenant’s Premises”)
demised to Tenant under the Lease so that the “Premises” and “Tenant’s Premises”
(as defined in the Lease) shall include the Initial Premises and the Expansion
Premises, (ii) the “Rentable Floor Area of the Premises” shall be 10,674 square
feet of rentable floor area for all purposes under the Lease, including, without
limitation, for the purposes of computing Tenant’s payments for Operating
Expenses Allocable to the Premises pursuant to Section 2.6 of the Lease,
Landlord’s Tax Expenses Allocable to the Premises pursuant to Section 2.7 of the
Lease and electricity pursuant to Section 2.8 of the Lease, and (iii) all terms
and conditions of the Lease shall be applicable to the Expansion Premises,
except as otherwise provided in this First Amendment.

 

1



--------------------------------------------------------------------------------

(B) The “Expansion Premises Commencement Date” shall be the day on which the
Expansion Premises are delivered by Landlord to Tenant. The Expansion Premises
shall be considered delivered by Landlord to Tenant on the day when the
Expansion Premises are deemed to be substantially complete, as defined in
Exhibit B-1 attached hereto. Landlord estimates that the Expansion Premises
Commencement Date shall occur on or around September 1, 2018 (the “Estimated
Expansion Premises Commencement Date”).

(C) The condition of the Expansion Premises upon Landlord’s delivery along with
any work to be performed by Landlord shall be as set forth in the Work Agreement
attached hereto as Exhibit B-1 and made a part hereof.

(D) As soon as may be convenient after the Expansion Premises Commencement Date
has been determined, Landlord and Tenant agree to join with each other in the
execution of a written declaration in the form of Exhibit C attached hereto, in
which the Expansion Premises Commencement Date and the First Extended Term (as
hereinafter defined) shall be stated. If Tenant fails to execute such
declaration, the Expansion Premises Commencement Date and the First Extended
Term shall be as reasonably determined by Landlord in accordance with the terms
of this First Amendment.

2. Term.

(A) Landlord and Tenant acknowledge and agree that the Lease Term commenced on
November 15, 2017 (being the “Commencement Date” under the Lease). The Term of
the Lease, which but for this First Amendment is scheduled to expire on
December 31, 2020, is hereby extended for the period commencing on January 1,
2021 and expiring on the date that is the last day of the month in which the
third (3rd) anniversary of the Expansion Premises Commencement Date occurs (the
“First Extended Term”), unless sooner terminated or extended in accordance with
the provisions of the Lease, upon all the same terms and conditions contained in
the Lease as herein amended.

(B) The Term of the Lease for the Initial Premises and the Expansion Premises
shall be coterminous. Accordingly, the extension option contained in
Section 9.18 of the Lease (as herein amended) shall apply to the Initial
Premises and the Expansion Premises collectively and not to either such space
independently.

3. Extension Option.

(A) Landlord and Tenant acknowledge and agree that Tenant’s only option to
further extend the Lease Term beyond the expiration of the First Extended Term
shall be upon the terms and conditions set forth in Section 9.18 of the Lease,
as hereinafter amended.

 

2



--------------------------------------------------------------------------------

(B) Section 9.18 of the Lease is hereby amended as follows:

i. The first sentence of Section 9.18(A) is hereby amended by deleting the
phrase “the Extended Term in question” and replacing it with the following: “the
Second Extended Term (as hereinafter defined)”;

ii. The penultimate sentence of Section 9.18(A) is hereby deleted in its
entirety and replaced with the following: “The option period is sometimes herein
referred to as the “Second Extended Term.”; and

iii. All references to the “Extended Term” in Sections 9.18(B) and (C) are
hereby deleted and replaced with the term “Second Extended Term”.    

4. Annual Fixed Rent.

(A) For the period prior to the Expansion Premises Commencement Date, Annual
Fixed Rent for the Initial Premises shall continue to be payable as set forth in
the Lease.

(B) For the period from the Expansion Premises Commencement Date through the
First Extended Term, Annual Fixed Rent for the Premises (i.e., the Initial
Premises and the Expansion Premises together) shall be payable at the annual
rate of $464,319.00 (being the product of (i) $43.50, and (ii) the Rentable
Floor Area of the Premises (being 10,674 square feet)).

(C) Annual Fixed Rent for the Premises for the Second Extended Term, if
exercised, shall be determined in accordance with the terms and provisions of
Section 9.18 of the Lease (as herein amended).

5. Symmetric Furniture. Symmetric Capital, LLC, a Delaware limited liability
company (“Symmetric”), was the prior tenant occupying the Expansion Premises
pursuant to a lease by and between Symmetric and Landlord, and Symmetric vacated
the Expansion Premises as of May 4, 2018 (the “Symmetric Surrender Date”).
Pursuant to the Bill of Sale by and between Tenant and Symmetric attached hereto
as Exhibit D (the “Bill of Sale”), Tenant bought from Symmetric the furniture
listed on the Bill of Sale (the “Furniture”), which Furniture is located in the
Expansion Premises. In connection therewith and notwithstanding anything to the
contrary contained herein, the parties acknowledge and agree that Landlord shall
permit the Furniture to remain in the Expansion Premises during the period
between the Symmetric Surrender Date and the earlier to occur of (x) Expansion
Premises Commencement Date, and (y) the date that is thirty (30) days from the
date of Tenant’s Expansion Premises Termination Notice (as defined in Exhibit
B-1) (the “Interim Period”) and that the Furniture shall be in the Expansion
Premises when Landlord delivers the Expansion Premises to Tenant; provided,
however, that the Tenant further acknowledges and agrees that (i) the sale of
the Furniture is a transaction solely between Tenant and Symmetric, and Landlord
is not a party to such transaction, (ii) Landlord shall have no obligations with
respect to the Furniture except to allow it to remain in the Expansion Premises
during the Interim Period as set forth in this Section 5, (iii) Landlord shall
be deemed to have duly delivered the Expansion Premises to Tenant on the
Expansion Premises Commencement Date notwithstanding the presence of the
Furniture in the Expansion Premises, (iv) Tenant shall be solely responsible for
the maintenance and subsequent removal of the Furniture upon the

 

3



--------------------------------------------------------------------------------

expiration or earlier termination of the Term of the Lease; (v) Tenant shall
have no right to access the Expansion Premises during the Interim Period except
as otherwise expressly set forth in Section 1.1(B)(4) of Exhibit B-1, and
(vi) during the Interim Period, (a) the Furniture shall constitute “Tenant’s
Property” (as defined in Section 8.4 of the Lease), (b) all terms and conditions
in Article VIII of the Lease applicable to Tenant’s Property and its presence in
the Premises, including, without limitation, Sections 8.2 and 8.4 of the Lease,
shall be applicable to the Furniture and its presence in the Expansion Premises
and Tenant shall comply with the requirements and obligations thereof, and
(c) Section 8.1 of the Lease shall apply to any and all claims arising from or
related to the presence of the Furniture in the Expansion Premises during the
Interim Period. The terms of clause (vi) of this Section 5 shall survive any
termination of this First Amendment pursuant to Section 1.2 of Exhibit B-1
attached hereto.

6. Parking. Effective as of the Expansion Premises Commencement Date, the Lease
shall be amended by deleting the definition of “Number of Parking Spaces” in
Section 1.1 of the Lease and replacing it with the following:

 

“Number of Parking Spaces:

   Thirty-Two (32) (being three (3) spaces per 1,000 square feet of the Rentable
Floor Area of the Premises).”

7. Security Deposit.

(A) Landlord and Tenant acknowledge that Landlord is currently holding a
security deposit in the amount of Forty Thousand Six Hundred Twenty-Nine and
00/100 Dollars ($40,629.00) in accordance with Section 9.19 of the Lease as
security for Tenant’s performance of its obligations under the Lease (the
“Existing Security Deposit”). Tenant agrees to deliver to Landlord the sum of
Seventy-Seven Thousand Three Hundred Eighty-Six and 50/100 Dollars ($77,386.50)
(the “Additional Security Deposit”) upon the execution and delivery of this
First Amendment. Such Additional Security Deposit shall be held by Landlord
together with the Existing Security Deposit in the total amount of One Hundred
Eighteen Thousand Fifteen and 50/100 Dollars ($118,015.50) as security for the
performance of Tenant of all obligations on the part of Tenant under the Lease
in accordance with Section 9.19 of the Lease, as herein amended.

(B) Section 9.19(B)(i) of the Lease is hereby deleted in its entirety and
replaced with the following:

“(B) (i) Landlord shall return a Thirty-Eight Thousand Six Hundred Ninety-Three
and 25/100 Dollars ($38,693.25) portion of such deposit to Tenant so that the
remainder of such deposit shall be Seventy-Nine Thousand Three Hundred
Twenty-Two and 25/100 Dollars ($79,322.25) on the date that is eighteen
(18) months from the Expansion Premises Commencement Date if (i) Tenant is not
then in default under the terms of this Lease without the benefit of notice or
grace, (ii) Landlord has not applied such deposit or any portion thereof to
Landlord’s damages arising from any default on the part of Tenant, whether or
not Tenant has restored the amount so applied by Landlord, and (iii) there have
been no more than two (2) Event of Default occurrences during the Term.”

 

4



--------------------------------------------------------------------------------

8. Brokerage.

(A) Tenant warrants and represents that Tenant has not dealt with any broker in
connection with the consummation of this First Amendment, and in the event any
claim is made against Landlord relative to dealings by Tenant with brokers,
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this First Amendment; and in the event
any claim is made against Tenant relative to dealings by Landlord with brokers,
Landlord shall defend the claim against Tenant with counsel of Landlord’s
selection and save harmless and indemnify Tenant on account of loss, cost or
damage which may arise by reason of such claim.

9. Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.

10. Ratification. Except as herein amended the Lease shall remain unchanged and
in full force and effect. All references to the “Lease” shall be deemed to be
references to the Lease as herein amended.

11. Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this First Amendment and
that the person signing this First Amendment on its behalf has been duly
authorized to do so.

12. Electronic Signatures. The parties acknowledge and agree that this First
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.

[Signatures on Following Page]

 

5



--------------------------------------------------------------------------------

EXECUTED as of the date and year first above written.

 

WITNESS:

    

LANDLORD:

/s/ Patrick Kimble

    

BP BAY COLONY LLC, a Delaware limited liability company

 

BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member

 

BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member

 

BY: BOSTON PROPERTIES, INC., a Delaware

Corporation, its general partner

 

BY: /s/ Bryan Koop            

Name: Bryan Koop

Title:

 

    

TENANT:

ATTEST:

    

ELOXX PHARMACEUTICALS, INC., a Delaware corporation

/s/ Greg Weaver

    

By:        /s/ Robert Ward                                         
                           

    

Name:    Robert Ward                                         
                               

    

Title:    Chairman and CEO                                         
                     

 

6



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION PREMISES

 

 

LOGO [g820307page7.jpg]

 

7



--------------------------------------------------------------------------------

EXHIBIT B-1

WORK AGREEMENT

1.1 Substantial Completion

 

  (A) Plans and Construction Process.

 

  (1) Landlord’s Work. Landlord shall perform the work shown on the plans (the
“Plans”) listed on Exhibit B-2 attached hereto (“Landlord’s Work”); provided,
however, that Landlord shall have no responsibility for the installation or
connection of Tenant’s computer, telephone, other communication equipment,
systems or wiring. Any items of work requested by Tenant and not shown on the
Plans shall be deemed to be Change Proposal(s) (as defined below) and shall be
subject to the terms and provisions of subsection (2) below.

 

  (2) Change Orders. Tenant shall have the right, in accordance herewith, to
submit for Landlord’s approval change proposals with respect to items of work
not shown on the Plans (each, a “Change Proposal”). Landlord agrees to respond
to any such Change Proposal within such time as is reasonably necessary (taking
into consideration the information contained in such Change Proposal) after the
submission thereof by Tenant, advising Tenant of any anticipated increase in
costs which costs shall include a construction management fee equal to 3% of the
Change Proposal (“Change Order Costs”) associated with such Change Proposal, as
well as an estimate of any delay which would likely result in the completion of
the Landlord’s Work if a Change Proposal is made pursuant thereto (“Landlord’s
Change Order Response”). Tenant shall have the right to then approve or withdraw
such Change Proposal within five (5) days after receipt of Landlord’s Change
Order Response. If Tenant fails to respond to Landlord’s Change Order Response
within such five (5) day period, such Change Proposal shall be deemed withdrawn.
If Tenant approves Landlord’s Change Order Response, then such Change Proposal
shall be deemed a “Change Order” hereunder and if the Change Order is made, then
the Change Order Costs associated with the Change Order shall be deemed
additions to the Tenant Plan Excess Costs and shall be paid in the same manner
as Tenant Plan Excess Costs are paid as set forth in Section 1.5 of this Work
Agreement.

 

  (3)

Tenant Response to Requests for Information and Approvals. Except to the extent
that another time period is expressly herein set forth, Tenant shall respond to
any request from Landlord, Landlord’s architect, Landlord’s contractor and/or
Landlord’s Construction Representative for approvals or information in
connection with Landlord’s Work, within two (2) business days of Tenant’s
receipt of such request. In addition, Tenant shall, within

 

8



--------------------------------------------------------------------------------

  two (2) business days after receipt thereof from Landlord, execute and deliver
to Landlord any affidavits and documentation required in order to obtain all
permits and approvals necessary for Landlord to commence and complete Landlord’s
Work on a timely basis (“Permit Documentation”).

 

  (4) Time of the Essence. Time is of the essence in connection with Tenant’s
obligations under this Section 1.1.

 

  (B) Substantial Completion; Tenant Delay.

 

  (1) Landlord’s Obligations. Subject to delays due to Tenant Delays (as
hereinafter defined) and delays due to Force Majeure, as defined in Section 6.1
of the Lease, Landlord shall use reasonable speed and diligence to have the
Landlord’s Work substantially completed on or before the Estimated Expansion
Premises Commencement Date, but Tenant shall have no claim against Landlord for
failure so to complete construction of Landlord’s Work in the Expansion
Premises, except for the right to terminate this First Amendment, without
further liability to either party hereunder, in accordance with the provisions
hereinafter specified in Section 1.2 of this Work Agreement.

 

  (2) Definition of Substantial Completion. The Expansion Premises shall be
treated as having been substantially completed (including, without limitation,
for purposes of Section 1(B) of this First Amendment) on the later of:

 

  (a) The date on which Landlord’s Work, together with common facilities for
access and services to the Expansion Premises, has been completed (or would have
been completed except for Tenant Delay) except for items of work and adjustment
of equipment and fixtures which can be completed after occupancy has been taken
without causing substantial interference with Tenant’s use of the Expansion
Premises (i.e. so-called “punch list” items), or

 

  (b) The date when permission has been obtained from the applicable
governmental authority, to the extent required by law, for occupancy by Tenant
of the Expansion Premises for the Permitted Use, unless the failure to obtain
such permission is due to a Tenant Delay.

In the event of any dispute as to the date on which Landlord’s Work has been
completed, the reasonable determination of Landlord’s architect as to such date
shall be deemed conclusive and binding on both Landlord and Tenant.

 

9



--------------------------------------------------------------------------------

  (3) Incomplete Work. Landlord shall complete as soon as conditions practically
permit any incomplete items of Landlord’s Work, and Tenant shall cooperate with
Landlord in providing access as may be required to complete such work in a
normal manner.

 

  (4) Early Access by Tenant. Landlord shall permit Tenant access for installing
Tenant’s trade fixtures in portions of the Expansion Premises prior to
substantial completion when it can be done without material interference with
remaining work or with the maintenance of harmonious labor relations. Any such
access by Tenant shall be upon all of the terms and conditions of the Lease
(other than the payment of Annual Fixed Rent with respect to the Expansion
Premises) and shall be at Tenant’s sole risk, and Landlord shall not be
responsible for any injury to persons or damage to property resulting from such
early access by Tenant.

 

  (5) Prohibition on Access by Tenant Prior to Actual Substantial Completion.
If, prior to the date that the Expansion Premises are in fact actually
substantially complete, the Expansion Premises are deemed to be substantially
complete as a result of a “Tenant Delay” (as defined below) (i.e. and the
Expansion Premises Commencement Date has therefor occurred), Tenant shall not
(except with Landlord’s consent) be entitled to take possession of the Expansion
Premises for the Permitted Use until the Expansion Premises are in fact actually
substantially complete.

 

  (C) Tenant Delay.

 

  (1) A “Tenant Delay” shall be defined as the following:

 

  (a) Tenant’s failure timely to respond to any request from Landlord,
Landlord’s architect, Landlord’s contractor and/or Landlord’s Construction
Representative or to timely provide all required Permit Documentation to
Landlord within the applicable time periods set forth in this Work Agreement;

 

  (b) Tenant’s failure to pay the Tenant Plan Excess Costs in accordance with
Section 1.5 hereinbelow;

 

  (c) Any delay due to items of work for which there is long lead time in
obtaining the materials therefor or which are specially or specifically
manufactured, produced or milled for the work in or to the Expansion Premises
and require additional time for receipt or installation;

 

  (d) Any delay due to changes, alterations or additions required or made by
Tenant with respect to items not shown on the Plans including, without
limitation, Change Orders; or

 

10



--------------------------------------------------------------------------------

  (e) Any other delays caused by Tenant, Tenant’s contractors, architects,
engineers, or anyone else engaged by Tenant in connection with the preparation
of the Expansion Premises for Tenant’s occupancy, including, without limitation,
utility companies and other entities furnishing communications, data processing
or other service, equipment, or furniture.

 

  (2) Tenant Obligations with Respect to Tenant Delays.

 

  (a) Tenant covenants that no Tenant Delay shall delay commencement of the Term
with respect to the Expansion Premises or the obligation to pay Annual Fixed
Rent or Additional Rent with respect to the Expansion Premises, regardless of
the reason for such Tenant Delay or whether or not it is within the control of
Tenant or any such employee. Landlord’s Work shall be deemed substantially
completed as of the date when Landlord’s Work would have been substantially
completed but for any Tenant Delays, as determined by Landlord in the exercise
of its good faith business judgment.

 

  (b) Tenant shall reimburse Landlord the amount, if any, by which the cost of
Landlord’s Work is increased as the result of any Tenant Delay.

 

  (c) Any amounts due from Tenant to Landlord under this Section 1.1(C)(2) shall
be due and payable within thirty (30) days of billing therefor (except that
amounts due in connection with Change Orders shall be paid as provided in
Section 1.5), and shall be considered to be Additional Rent. Nothing contained
in this Section 1.1(C)(2) shall limit or qualify or prejudice any other
covenants, agreements, terms, provisions and conditions contained in the Lease.

1.2 Outside Completion Date

If Landlord shall have failed substantially to complete Landlord’s Work in the
Expansion Premises described in the Plans on or before November 1, 2018 (the
“Outside Expansion Premises Completion Date”) (which date shall be extended
automatically for such periods of time as Landlord is prevented from proceeding
with or completing the same by reason of Landlord’s Force Majeure as defined in
Section 6.1 of the Lease or any act or failure to act of Tenant which interferes
with Landlord’s construction of the Expansion Premises without limiting
Landlord’s other rights on account thereof), Tenant shall have the right to
terminate this First Amendment by giving notice (“Expansion Premises Termination
Notice”) to Landlord of Tenant’s desire to do so before such completion and
within the time period from the Outside Expansion Premises Completion Date (as
so extended) until the date which is thirty (30) days subsequent to the Outside
Expansion Premises Completion Date (as so extended); and, upon the giving of
such notice, this First Amendment shall be deemed null and void and of no
further force and effect without further liability or obligation on the part of
either party hereunder, unless, within thirty (30) days after receipt of such
notice,

 

11



--------------------------------------------------------------------------------

Landlord substantially completes Landlord’s Work. Such right to terminate this
First Amendment shall be Tenant’s sole and exclusive remedy for Landlord’s
failure so to complete Landlord’s Work within such time, and in no event shall
Tenant have the right to terminate the Lease. Each day of Tenant Delay shall be
deemed conclusively to cause an equivalent day of delay by Landlord in
substantially completing Landlord’s Work pursuant to Section 1.1 of this Work
Agreement, and thereby automatically extend for each such equivalent day of
delay the date of the Outside Expansion Premises Completion Date. In the event
that Tenant exercises its right to terminate this First Amendment pursuant to
this Section 1.2, then Tenant shall remove the Furniture (as defined in
Section 5 of this First Amendment) from the Expansion Premises within thirty
(30) days of the date of Tenant’s Expansion Premises Termination Notice. Any
Furniture which remains in the Expansion Premises after such thirty (30) day
period shall be conclusively deemed abandoned and may either be retained by
Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit.

1.3 Quality and Performance of Work

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all Legal Requirements and all
Insurance Requirements. All of Tenant’s work shall be coordinated with any work
being performed by or for Landlord and in such manner as to maintain harmonious
labor relations. Each party may inspect the work of the other at reasonable
times and shall promptly give notice of observed defects. Each party authorizes
the other to rely in connection with design and construction upon approval and
other actions on the party’s behalf by any Construction Representative of the
party named in Section 1.1 of the Lease or any person thereafter designated in
substitution or addition by notice to the party relying. Landlord hereby
designates Kara Must in substitution for Landlord’s Construction Representative
named in Section 1.1 of the Lease. Except to the extent to which Tenant shall
have given Landlord notice of respects in which Landlord has not performed
Landlord’s construction obligations under this Work Agreement (if any) (i) not
later than the end of the sixth (6th) full calendar month next beginning after
the Expansion Premises Commencement Date with respect to the heating,
ventilating and air conditioning systems servicing the Expansion Premises, and
(ii) not later than the third (3rd) full calendar month next beginning after the
Expansion Premises Commencement Date with respect to Landlord’s construction
obligations under this Work Agreement not referenced in (i) above, Tenant shall
be deemed conclusively to have approved Landlord’s construction and shall have
no claim that Landlord has failed to perform any of Landlord’s obligations under
this Work Agreement (if any). Landlord agrees to correct or repair at its
expense items which are then incomplete or do not conform to the work
contemplated under the Plans and as to which, in either case, Tenant shall have
given notice to Landlord, as aforesaid.

1.4 Intentionally Omitted

1.5 Tenant Plan Excess Costs

Notwithstanding anything contained in this Work Agreement to the contrary, it is
understood and agreed that Tenant shall be fully responsible for the costs of
any items of work not shown on Exhibit B-2 attached hereto and the costs of any
items of work shown as a “Tenant Cost” on Exhibit B-2 (by virtue of an “X” being
noted in the Tenant Cost column) (the “Tenant Plan Excess Costs”). To the
extent, if any, that there are Tenant Plan Excess Costs, Tenant shall pay
Landlord,

 

12



--------------------------------------------------------------------------------

as Additional Rent, 50% of the Tenant Plan Excess Costs prior to the
commencement of the Landlord’s Work, with the balance of the Tenant Plan Excess
Costs due upon substantial completion of the Landlord’s Work; provided, however,
that in the event that the Tenant Plan Excess Costs exceed $10,000.00 (the
“Maximum Amount”), then Tenant shall pay to Landlord, as Additional Rent, at the
time that Tenant approves any Change Order that causes the Tenant Plan Excess
Costs to exceed the Maximum Amount, all Tenant Plan Excess Costs in excess of
the Maximum Amount.

 

13



--------------------------------------------------------------------------------

EXHIBIT B-2

PLANS AND TURNKEY MATRIX

 

LOGO [g820307dsp14.jpg]

Boston Properties Tenant Work Letter DATE 6 15/2018 Tenant: F low Expansion
Delineation of Base Building Core Shell Work and Tenant Work Based on Fit Plan
dared 5 /15 /18 ELEMENT DESCRIPTION TURN-KEY SCOPE TENANT COST Demolition Minor
demolition of any existmg floor, walls, finishes or cfiling as needed to
construct per the plans. X Doors & Frames F&I (1) new paint grade door for
existing server room X Existmg Doors to Remam - (1) Man day of existmg door
touch-up X Tile Existing tile at tenant entry to remam X Drywall (1) New
demising wall near new tenant entry X GWB patching throughout expansion space X
Resilient Flooring Vinyl base throughout expansion space X L\T flooring at
Kitchen m expansion space X Carpet New carpet at demolished kitchen & throughout
expansions space (Wildstyle Robus About 983) X Paintins GWB partitions in
expansion space X Equipment Specialties Kitchen: (1) Dishwasher & (1) Under
Counter Refrigerator X Fire extinguishers and cabinets, per code X Fire
Protection Adjust existmg sprinkler heads to accommodate new layout per NFPA 13
and plans X HVAC Balance existmg equipment X All supplemental systems X
Electrical Existmg lighting tixnires to remam X Fire Alarm Relocated fire alarm
dev ices as required tied mto existmg FA panel X Telecom/ Security Tel data
cablmz and final connections X Tel data equipment X Tenant Space Security System
X Other Design and F&l ot all FFE X

 

14



--------------------------------------------------------------------------------

EXHIBIT C

DECLARATION AFFIXING THE

EXPANSION PREMISES COMMENCEMENT DATE

THIS AGREEMENT made this         day of             , 2018, by and between BP
BAY COLONY LLC, a Delaware limited liability company (hereinafter “Landlord”),
and ELOXX PHARMACEUTICALS, INC., a Delaware corporation (hereinafter “Tenant”).

W I T N E S S E T H T H A T:

1. This Agreement is made pursuant to Section 1 of that certain First Amendment
to Lease dated                     , 2018 by and between Landlord and Tenant
(the “First Amendment”).

2. It is hereby stipulated that the Term of the Lease with respect to the
Expansion Premises (as defined in the First Amendment) commenced on
                    , 20     (being the “Expansion Premises Commencement Date”
under the First Amendment), and the First Extended Term (as defined in the First
Amendment) shall expire on                     , 20    , unless sooner
terminated or extended, as provided for in the Lease dated October 26, 2017, as
amended, by and between Landlord and Tenant.

WITNESS the execution hereof by persons hereunto duly authorized, the date first
above written.

 

LANDLORD:

 

BP BAY COLONY LLC, a Delaware limited liability company

 

BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member

 

BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member

 

BY: BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner

 

BY: ______________________

Name:

Title:

 

15



--------------------------------------------------------------------------------

TENANT: ELOXX PHARMACEUTICALS, INC., a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

16



--------------------------------------------------------------------------------

EXHIBIT D

BILL OF SALE

[Attached]

 

17



--------------------------------------------------------------------------------

Bill of Sale

THIS BILL OF SALE is executed on May 2, 2018, by Symmetric Capital, LLC,
(hereinafter “Seller”) residing at 950 Winter Street Waltham, Massachusetts
02451 for the benefit of Eloxx (hereinafter “Buyer”), residing at 950 Winter
Street Waltham, Massachusetts 02451.

Seller hereby transfers to Buyer, all rights of Seller in the following
property:

1. Reception desk                                         
                               Refrigerator

2. Large conference room table

3. Large conference room chairs (6)

4. Small conference room chairs (8)

5. Kitchen tables/bar stools             4 tables / 12 chairs

6. Partner’s office, complete (1)

7. Associate’s office, complete (2)

8. All cube systems (6)

9. All cube chairs (6)

10. Chest (between partner offices toward rear of space)

11. Five file cabinets (5-drawer), multiple styles

12. Shelving units (2) in storage closet (off main lobby)

Property is located in Middlesex County, Massachusetts.

For and in consideration of $5,000.00, which has been acknowledged to have been
received by Seller.

The form of payment used will be check and sales tax will not be included as
part of the purchase price.

The sale and transfer of property is made on an “AS IS” basis, without any
express or implied warranties, with no recourse to the Seller, provided that
Seller can issue proof that it has title to the property without any liens or
encumbrances.

The Buyer has been given the opportunity to inspect, or have inspected, any and
all property as defined above. The Buyer agrees to accept all property in its
existing state.

In witness, the parties execute on this Bill of Sale on,

 

Signature of Buyer     Signature of Seller /s/ Greg Weaver     /s/ Patrick
Kimble    

Date     Date May 2, 2018     2 May 2018    

 

18